479 F.2d 1047
Robert BUSTAMONTE, Plaintiff-Appellant,v.Merle R. SCHNECKLOTH, Superintendent, CaliforniaConservation Center, Defendant-Appellee.
No. 25678.
United States Court of Appeals,Ninth Circuit.
July 12, 1973.

S. Thomas Pollack (argued), Stuart P. Tobisman, Los Angeles, Cal., for plaintiff-appellant.
Clifford K. Thompson, Jr., Deputy Atty. Gen.  (argued), Thomas C. Lynch, Atty. Gen., Derald E. Granberg, Deputy Atty. Gen., San Francisco, Cal., for defendant-appellee.
ELY, Circuit Judges.

ORDER
Before HAMLIN, MERRILL and

1
By order of the Supreme Court, Merle R. Schneckloth, Superintendent, California Conservation Center v. Robert Clyde Bustamonte, No. 71-732, entered May 29, 1973, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854, our judgment heretofore entered in this case 448 F.2d 699, was reversed and the case remanded for further proceedings.


2
Judgment of the District Court is affirmed.